Citation Nr: 0118407	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1974 through 
September 1977 and from January 1980 through June 1987.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a September 
1997 rating decision of the RO in Nashville, Tennessee, which 
denied service connection for posttraumatic stress disorder.  
The veteran expressed his disagreement with the RO's decision 
in a NOD filed in October 1997.  A SOC was issued in June 
1998 and the veteran perfected his appeal in July 1998.  
After receiving additional medical records, a supplemental 
statement of the case (SSOC) was issued in May 2000, which 
continued the denial of the veteran's claim.

A review of the record reflects that in addition to the issue 
set forth on the first page of this decision, the veteran's 
representative appears to have raised, in the June 2001 
written brief presentation, a second issue - entitlement to 
service connection for an acquired psychiatric disorder, 
other than post traumatic stress disorder.  The claims file 
does not indicate that this issue has been addressed by the 
RO.  Thus, it is not properly before the Board at this time 
and is referred to the RO for appropriate action.


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Establishing service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).

Furthermore, if the veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors."

In this case, the record shows that in March 1997, the 
veteran submitted a claim for service connection for 
posttraumatic stress disorder (PTSD).  The RO obtained the 
veteran's medical records for treatment he received at a 
private hospital.  The veteran had been hospitalized for 6 
days in February 1997 after demonstrating homicidal ideation 
towards his girlfriend.  He stated that he was very angry and 
agitated towards his girlfriend because she had prevented him 
from getting a job.  He reported hearing voices and seeing 
the figure of an Indian woman.  He stated that he was 
severely depressed and had been suffering from weight loss, 
insomnia and anger.  During his period of hospitalization, 
the veteran stayed calm and showed no signs of agitation or 
violent behavior.  He mentioned seeing the Indian woman and 
hearing her voice on several occasions during his 
hospitalization.  The patient was discharged 6 days 
subsequent to his admission, after stating he was not 
homicidal or suicidal and wanted to go back and find a job.  
The discharge diagnosis was Major Depression with psychotic 
features.

The RO also obtained the veteran's medical records for 
treatment he received at VA Medical Center (VAMC) Mountain 
Home, Tennessee.  These records reflect the veteran sought 
treatment at the facility in February 1997.  He requested 
medications and a PTSD workup.  The veteran reported he had 
recently been hospitalized for symptoms of homicidal and 
suicidal ideation, nightmares and depression.  He stated that 
he was stationed in "Beirut" and "has been traumatized by 
the fact that he could have been killed by bombings."  The 
veteran was referred to the PTSD clinic for screening.  In 
April 1997 the veteran was evaluated by the PTSD clinic for 
admission into the program.  The psychological assessment 
concluded that the veteran "appears to endorse sx consistent 
with the diagnoses of PTSD; depression; hx of alcohol 
abuse." The examiner included the following note: "[the 
veteran's] family of origin hx suggests that he may have some 
secondary trauma issues related to his father's combat 
history."

The RO requested that the veteran provide information 
detailing his in-service stressors.  In response, the veteran 
submitted information obtained from the Department of Defense 
relating to a Belgian terrorist group responsible for 
bombings at the NATO airforce base near Liege in November 
1984, and at two other NATO locations in December 1984 and 
January 1985.  The report also identified a bombing at 
Belgian government buildings in May 1985.  

In September 1997, the veteran was examined for VA purposes.  
The examiner noted that the veteran was not engaged in direct 
combat in service.  During active duty with the Air Force, 
the veteran reported he was stationed at NATO headquarters in 
Belgium, and his job was to protect the commander.  Between 
1983 and 1985, he explained there were terrorist threats and 
on one occasion a bomb blew up in their camp.  (No one was 
killed or injured.)  The veteran complained of depression, 
insomnia, anger, irritability and difficulty getting along 
with others.  He had 5 troubled marriages and had spent time 
in jail for failure to pay child support, and for assaulting 
one of his ex-wives.  He stated that sometimes he does not 
socialize because he doesn't have money or a job.  He denied 
flashbacks, and stated that he enjoyed watching action movies 
such as Rambo.  He claimed to have nightmares that are 
sometimes related to his military experience.  Mental status 
examination revealed the veteran was casually dressed and 
exhibited good hygiene.  He was cooperative and pleasant, 
though slightly irritable.  He was alert and oriented and 
exhibited normal speech.  His mood was slightly depressed and 
anxious.  His thoughts were goal-oriented, no auditory or 
visual hallucinations were observed.  His memory and judgment 
were intact.  His GAF score was 60.  The veteran was 
diagnosed as suffering from moderate and recurrent major 
depressive disorder and a personality disorder.

After the RO issued its rating decision denying the veteran's 
claim for service connection for PTSD, the RO obtained 
additional medical records relating to the veteran's claim 
from VAMC Mountain Home, a private hospital, and records 
pertaining to the veteran's Social Security disability claim 
for benefits for disability.   The Board notes that a VAMC 
Mountain Home record dated in June 1997 refers to the veteran 
as having an established PTSD diagnosis and discusses his 
exposure to terrorist bombings in Europe as his stressors.  A 
report from a July 1997 visit, however, records his diagnosis 
as generalized anxiety disorder, rather than PTSD.

The veteran underwent another VA PTSD examination in December 
1998.  The examiner noted that the entire claims file was 
fully reviewed.  In fact, the examiner noted that a 
psychological assessment conducted for social security 
disability purposes in October 1997, diagnosed the veteran as 
suffering from PTSD.  At the same time, however, the examiner 
noted that the veteran was not given formal diagnoses of PTSD 
following hospitalization at VAMC Mountain Home.  That 
notwithstanding, the examiner diagnosed the veteran to have 
PTSD, but he noted that the life threatening circumstances 
that induced PTSD in the veteran were related to civilian 
life as opposed to military service.  The veteran's first 
trauma was as a security guard in 1979.  The examiner also 
noted that the veteran was exposed to trauma inducing 
incidents subsequent to his discharge from the Air Force when 
the veteran was employed as a corrections officer.  The 
veteran himself admitted that this experience was his most 
traumatic.  Nevertheless, it was considered possible that the 
veteran's Air Force duty with NATO, and which followed the 
trauma the veteran experienced in 1979 as a civilian security 
guard, aggravated the veteran's pre-service PTSD.  

Clearly, there is some conflict in the record regarding the 
veteran's appropriate psychiatric diagnosis(es).  Likewise, 
with respect to those records on which a diagnosis of PTSD is 
entered, there is some conflict regarding whether the 
stressful events that precipitated that disorder occurred 
during service or before and after service.  At the same 
time, however, the most recent VA examination report also 
raised the possibility that service events aggravated the 
veteran's PTSD.  (It was suggested this might be the case, if 
the veteran's experiences from service were confirmed.)

In regard to the veteran's stressful in-service events, as 
set forth above, the veteran submitted a report from the 
Department of Defense on terrorist bombings in Belgium during 
his tour of duty.  There are no records associated with the 
claims file, however, which substantiate the veteran's 
allegation that he was stationed on the air base that was the 
site of any of the bombings.  Before the Board enters its 
final determination in this matter, it would be useful to 
know whether the veteran's presence at or near any of these 
sites can be substantiated.  It is the Board's view that 
these events should be the subject of comment in the 
historical records of the veteran's unit.  Therefore, an 
attempt should be made to contact U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) or other appropriate 
agency to verify the events the veteran has described.

Thereafter, another examination of the veteran should be 
conducted in order to confirm any diagnosis of PTSD, and to 
clarify the role events in service may play in this 
disability.  

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
on this claim.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied. 

2.  The RO should attempt to obtain and associate 
with the claims filed the veteran's service 
personnel records from September 1974 through 
September 1977, and from January 1980 through June 
1987, so as to determine the military bases at 
which the veteran served, particularly in Europe.

3.  Then the RO should contact any appropriate 
agency, including the United States Armed Services 
Center for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, VA 22150-
3197, to attempt to verify those events the veteran 
described as precipitating PTSD, and in particular 
any terrorist attack that may have occurred at any 
base on which the veteran served in Europe.  
Moreover, if, as a result of any development 
undertaken by this Remand, it would be logical to 
contact other agencies to establish the occurrence 
of a stressful event, or to verify other events, 
that development should be accomplished.

4.  Next, the RO must make a specific 
determination, based upon the complete record, as 
to whether the veteran was exposed to a stressor or 
stressors in service, and if so, the nature of the 
specific stressor or stressors.  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.

5.  Then, the veteran should be afforded a VA 
psychiatric examination.  The purpose of this 
examination will be to determine whether the 
complete record supports a diagnosis of PTSD.  If 
the veteran is found to have PTSD, the examiner 
should express an opinion for the record as to 
whether the veteran's claimed stressor(s) from his 
military service are etiologically related to any 
current PTSD.  The examining physician should 
specifically identify which stressor(s) are linked 
to any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be established 
by the record.  All tests deemed necessary by the 
examiner must be conducted, and the clinical 
findings and reasoning that form the basis of the 
opinions requested should be clearly set forth.  In 
the event the examiner finds that the veteran does 
not have PTSD, he or she should reconcile that 
conclusion with that of other physicians who may 
have differed with it.  If the veteran is 
considered to have PTSD, but that this was caused 
by events that did not occur in service, the 
examiner should offer an opinion as to whether the 
veteran's PTSD was aggravated during service.   The 
claims folder must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.

6.  After reviewing all the evidence, the RO should 
then enter its determination as to whether service 
connection for PTSD is warranted, including whether 
PTSD was aggravated by service.  If the benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the 
case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


